DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 23-29 rejected under 35 U.S.C. 103 as being unpatentable over Binstock et al. (US 2016/0267884) hereinafter “Binstock” in view of Tsou et al. (US 2007/0292113) hereinafter “Tsou”.
As per claim 23, Binstock discloses a decoder (fig. 3, Interpolation Core 340, paragraph 0051, the interpolation core 340 performs decompression of the compressed data before displaying on the OLED display panel 380) configured to: 
receive (by the Interpolation Core 340 in fig. 3) a bit stream including a coded picture and signaling information (Data Receive 320 compresses the received data as taught in paragraph 0051, which includes data corresponding to frame regions and rescaling factors as taught in paragraph 0051; see also paragraphs 0039 and 0046), the coded picture including a first coded region and second coded region, the signaling information including first information useful for determining a first spatial resolution changing scale factor and second information useful for determining a second spatial resolution changing scale factor (paragraph 0039, The PC or host system 310 provides input data that is displayed on the OLED display panel 380 after appropriate rescaling or interpolation. The PC 310 provides input data to the data receive module 320, where the input data might not have the same resolution (also referred to as display resolution or pixel resolution) for an entire frame of input data. For a given frame of input data, for example, the input data includes a first resolution (e.g., a native resolution of the OLED display panel 380) for a first portion of the frame of input data corresponding to a first pixel region (e.g., region 425 of FIG. 4A) and a second resolution that is lower than the first resolution (e.g., lower than the native resolution of the OLED display panel 380) for a second pixel region (e.g., region 410 of FIG. 4A) that is the remaining portion of the frame of input data other than the first portion; paragraph 0051, the input data received at the data receive module 320 may be compressed to reduce the size of data…input data corresponding to the region 430 of FIG. 4A (with rescaling factor=0.5)); 
determine, using the first information, the first spatial resolution changing scale factor (paragraph 0007, the received frame of data may be compressed to reduce the size of the data, and the first scaling factor and the second scaling factor may be determined based on the properties of compression used for compressing the data; paragraph 0049, the rescaling factors are determined based on the content being displayed on the OLED display panel 380. As the PC 310 device is aware of the characteristics of the content that is being rendered for display on the OLED display panel 380, the PC 310 is able to compute the rescaling factors for the regions on a per frame basis before sending the data to the data receive module 320. For example, if the PC 310 determines that regions 425 and 430 of FIG. 4A need higher resolution than the rest of the regions, PC 310 will adjust the input data and compute the rescaling factors accordingly before sending the data to data receive module 320), the first scale factor being associated with the first region (see fig. 4A); 
determine using the second information, the second spatial resolution changing scale factor (paragraph 0007, the received frame of data may be compressed to reduce the size of the data, and the first scaling factor and the second scaling factor may be determined based on the properties of compression used for compressing the data; paragraph 0049, the rescaling factors are determined based on the content being displayed on the OLED display panel 380. As the PC 310 device is aware of the characteristics of the content that is being rendered for display on the OLED display panel 380, the PC 310 is able to compute the rescaling factors for the regions on a per frame basis before sending the data to the data receive module 320. For example, if the PC 310 determines that regions 425 and 430 of FIG. 4A need higher resolution than the rest of the regions, PC 310 will adjust the input data and compute the rescaling factors accordingly before sending the data to data receive module 320), the second scale factor being associated with the second region (see fig. 4A), the first and second scale factors having different values (as shown in fig. 4A); and 
However, Binstock does not explicitly disclose reconstruct the pixel values of the coded picture using the first spatial resolution changing scale factor to decode the first region and the second spatial resolution changing scale factor to decode the second region.
In the same field of endeavor, Tsou discloses reconstruct the pixel values of the coded picture using the first spatial resolution changing scale factor to decode the first region and the second spatial resolution changing scale factor to decode the second region (paragraph 0023, The combiner 135 sets the size of the DV according to the first scaling factor, sets the size and the position of the DSP according to the second scaling factor, combines the DV and the DSP, and outputs the combined picture to the video output device 21 to playback). 
Binstock and Tsou are in the same field of endeavor.  Both of them teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combines said claimed elements using known techniques to yield predictable results, which displaying a combined picture of video data.    
As per claim 24, Binstock discloses the decoder of claim 23 wherein the first and second scale factors are used to change the spatial resolutions of predictors used to decode the first and second regions (intended use limitation).  
As per claim 25, Binstock discloses wherein the first region is a first slice of the picture and the second region is a second slice of the picture (see fig. 4A).  
As per claim 26, Binstock discloses wherein the first region is a first sub-picture and the second region is a second sub-picture (see fig. 4A).
As per claim 27, Binstock discloses the decoder of claim 23 wherein the first region and the second region comprise the entire picture (paragraph 0039 teaches for a given frame of input data, for example, the input data includes a first resolution (e.g., a native resolution of the OLED display panel 380) for a first portion of the frame of input data corresponding to a first pixel region (e.g., region 425 of FIG. 4A) and a second resolution that is lower than the first resolution (e.g., lower than the native resolution of the OLED display panel 380) for a second pixel region (e.g., region 410 of FIG. 4A) that is the remaining portion of the frame of input data other than the first portion).  
As per claim 28, Tsou discloses wherein the first and second scale factors are both horizontal scale factors (paragraph 0025 teach that first scaling factor includes a first horizontal scaling factor SF1h and paragraph 0027 teach that second scaling factor includes a second horizontal scaling factor SF2h). Same motivation of claim 23 is applied for claim 28.  
As per claim 29, Tsou discloses wherein the first and second scale factors are both vertical scale factors (paragraph 0025 teach that first scaling factor includes a first vertical scaling factor SF1v and paragraph 0027 teach that second scaling factor includes a second vertical scaling factor SF2v). Same motivation of claim 23 is applied for claim 29.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US 20030184675; US 20040131276; US 20050094034; US 20070098285; US 20080043140; US 20180160125; US 20150016512; US 20110013692; US 20080084927). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482